Inventors: Ulman et al.			:
Application No. 15/482,827			:	Corrected Decision on Petition
Filing Date: April 10, 2017			:				
Attorney Docket No. DOMEN-001		:
	

This is a corrected decision on the renewed petition under 37 C.F.R. § 1.137(a) filed October 21, 2021, to revive the above-identified application.

The petition is DISMISSED.

A renewed petition correcting the deficiencies identified in this decision may be filed.  The renewed petition must be submitted within TWO (2) MONTHS from the issue date of the instant decision.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C.     § 704. 

Background

On February 13, 2019, the Office issued a non-final Office action setting a shortened statutory period for reply of three (3) months.  

The Office action was returned undelivered by the United States Postal Service on February 25, 2019.

The Office did not receive a reply to the Office action.  As a result, the application became abandoned on May 14, 2019.

A petition under 37 C.F.R. § 1.137(a) was filed on May 18, 2021.

The Office issued a decision dismissing the petition on October 8, 2021.  The decision states the petition fails to include a reply to the Office action.

A renewed petition and a reply to the Office action were filed on October 21, 2021. 

The Office issued a decision granting the renewed petition on December 8, 2021.

Discussion


A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by the following items, unless previously filed:  

(1) 	The reply required to the outstanding Office action or notice, unless previously filed,
(2) 	The petition fee, and
(3)	A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137 was unintentional.1
 
The renewed petition fails to include item (3).  Specifically, the renewed petition fails to include the required statement of delay.  

The Office acknowledges a petition including the statement of delay was filed on May 18, 2021.  However, the petition is only signed by one of the two applicants.  Therefore, the statement in the petition is unacceptable.

Any renewed petition filed in response to this decision should be signed by both applicants or a registered patent practitioner.  The renewed petition should also state, “The entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137 was unintentional.”

The petition does not include an explanation for the delay in filing the reply.

Pursuant to 37 C.F.R. § 1.137(b)(2), “The Director may require additional information where there is a question whether the delay was unintentional.”  The Office has issued a notice clarifying circumstances that will warrant the Office requesting additional information beyond a statement of unintentional delay.2  The notice states the Office will require additional information “when a petition to revive an abandoned application is filed more than two years after the date the application became abandoned.”3  In this case, the petition to revive was filed more than two years after the application became abandoned.  Therefore, the Office is requiring the submission of additional information.

Any renewed petition filed in response to this decision should include the following information:

(1)	The reason(s) a reply to the Office action was not timely filed;
(2)	The earliest date an applicant discovered the application was abandoned;
(3)	The manner in which the applicant discovered the application was abandoned;
(4)	If the first petition to revive was not promptly filed after the discovery date, an explanation for the delay in filing the first petition.

In addition to the information requested above, the renewed petition should also include any additional information, which may be supported by documentary evidence, necessary to show the entire delay in filing the required reply from the due date for reply until the submission of a grantable petition under 37 C.F.R. § 1.137(a) was unintentional.  

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.4 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 A terminal disclaimer is also necessary if the application is a design application or if the application was filed on or before June 8, 1995.
        2 Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 Fed. Reg. 12222 (March 2, 2020).
        3 Id. at 1223.
        4 Document Code “PET.OP”, which has a document description of “Petition for review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.